Citation Nr: 1809441	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neck disability, diagnosed as kyphosis of the cervical spine.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing in this matter was scheduled for May 4, 2017.  However, the Veteran, through his representative, withdrew his request for a hearing in correspondence dated April 5, 2017.  Accordingly, the claim may proceed without prejudice to the Veteran.


FINDING OF FACT

The Veteran's kyphosis did not increase in severity during his active duty service beyond the degree expected through the natural progression of the disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder, diagnosed as kyphosis, have not been met.  38 U.S.C. §§ 1111, 1131, 1132, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters to the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim subject to this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service Connection

The Veteran is seeking entitlement to service connection for a neck disorder.  Specifically, he asserts that his kyphosis, which preexisted his military service, was aggravated by an in-service pugil stick impact.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1111, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In this case, the Board determines that service connection is not warranted based on the evidence of record.  First, the evidence of record reflects that the Veteran's disorder was one that was congenital in nature.  Specifically, as was noted by a VA examiner in March 2011, the Veteran was diagnosed with "congenital cervical kyphosis from C4-C7 of 45 degrees" while he was still in active duty service.  The examiner also noted potential ligamentous instability of the neck and "slight slippage" of the C5 and C6 vertebrae.  It was on this basis that the Veteran was medically disqualified, and the VA examiner did not observe anything that disputes the conclusions of the treating professionals who examined the Veteran while he was on active duty service.  

Congenital and developmental defects (including kyphosis), are not considered injuries or diseases for VA purposes.  See 38 C.F.R. § 3.303(c)(2017)("There are medical principles so universally recognized as to constitute fact [clear and unmistakable proof], and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.")  Moreover, the Court of Appeals for Veterans Claims as well as the Federal Circuit have affirmed that while a veteran carries the presumption of soundness except with regard to an injury or disease noted on entrance, a defect of congenital, familial or hereditary origin (such as kyphosis) by its very nature, preexists military service.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 678 F.3d 1346, 1354-56 (Fed. Cir. 2012) (the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).  Accordingly, the presumption of sound condition at service entrance does not attach in the case of a congenital defect such as kyphosis.    

Accordingly, service connection in this appeal turns on whether the Veteran's congenital kyphosis was aggravated by his service.  However, there is no indication of record that the Veteran's kyphosis was aggravated as a result of the pugil stick injury.    

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2014); 38 C.F.R. § 3.306(a)(2017).  First, the Veteran's service treatment records dated April 2003 show an in-service neck injury due to a hand-to-hand exercise.  An MRI taken several days after the incident showed mild diffuse disc bulging at C5-C6.  Further, the Veteran presented with pain radiating in to the shoulder blades.  The Veteran was also prescribed a cervical collar.  Accordingly, an in-service injury with is conceded.

However, despite treatment for neck pain in service, the post-service evidence does not show aggravation of this condition, whether in service or after service.  The Veteran's service record reflects that after his convalescence from the incident, he was feeling better and prepared to return to training.  He was advised not to do so because of his congenital kyphosis, and was subsequently discharged.  

As to post-service symptoms, the Board places significant weight on the opinion of a VA examiner who evaluated the Veteran's symptoms in March 2011.  After reviewing the claims file, the VA examiner found that the Veteran's kyphosis was a progressive developmental condition, which was "less likely than not permanently aggravated by military service, or caused by or the result of an injury in military service."  The examiner directly examined the Veteran, reviewed his claims file, and there is no indication that the examiner was not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, the VA examiner was aware of the Veteran's in-service trauma, as well as other possible confounding factors such as his February 2011 motor vehicle accident.  Nonetheless, the examiner concluded that the in-service trauma to the Veteran's neck did not cause an aggravation, or a permanent worsening, of his congenital kyphosis.  Because aggravation of kyphosis is not shown in service or within one year of separation, service connection cannot be granted.

Consideration has been given to the statements made by the Veteran relating his neck disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Veteran is not competent to provide testimony regarding the etiology of a neck disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because a neck disorder such as kyphosis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, any unsubstantiated statements that Veteran's neck disorder is due to his in-service pugil stick trauma are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Entitlement to service connection neck disability, diagnosed as kyphosis of the cervical spine, denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


